NUMBER 13-07-00485-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CYNEA PERRY                                                                            Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                    Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.


                               MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      Pursuant to a plea agreement, appellant, Cynea Perry, pleaded guilty to possession

of a controlled substance (cocaine).1 The trial court accepted appellant’s plea, assessed

punishment at one year confinement in a State Jail facility and a $500 fine, suspended the



      1
          See T EX . H EALTH & S AFETY C OD E A N N § 481.115(a), (b) (Vernon 2003).
confinement portion of the sentence, and placed appellant on community supervision for

a period of four years. Within the period of community supervision, the State filed a motion

to revoke appellant’s community supervision. At a hearing on the State’s motion, appellant

pleaded “true” to each of the State’s allegations that he violated the conditions of his

community supervision. The trial court revoked appellant’s community supervision and

sentenced him to one year in a State Jail facility. Appellant’s counsel has filed a brief with

this Court asserting there is no basis for appeal.2 We agree and affirm the trial court’s

judgment.

                                               Anders Brief

        Counsel’s brief reveals that he has reviewed the clerk’s record and reporter’s record

in this case and has concluded that appellant’s appeal presents no issues which warrant

appellate review.3         The brief meets the requirements of Anders as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal.4 In compliance with High v. State,5 counsel has carefully discussed why, under

controlling authority, there are no errors in the trial court’s judgment. Appellant’s counsel

informed appellant of his right to review the appellate record and to file a pro se brief.6




        2
            See Anders v. California, 386 U.S. 738, 744 (1967).

        3
            See id.

        4
            See Stafford v. State, 813 S.W .2d 503, 510 n.3 (Tex. Crim . App. 1991) (en banc).

        5
            See High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. 1978),

        6
         See In re Schulman, 252 S.W .3d 403, 408 (Tex. Crim . App. 2008); Sowels v. State, 45 S.W .3d 690,
693 (Tex. App.–W aco 2001, no pet.).

                                                       2
Appellant submitted a pro se brief to this Court.7

         In his pro se brief, appellant alleges that at his revocation hearing, his counsel and

the State had reached a “plea bargain” for a six-month sentence, but the trial court

imposed the original plea-bargained one-year sentence. The record reflects that at the

revocation hearing, the State recommended a six-month sentence. However, the trial

judge asked appellant if he understood that the court was not required to “go along with

any type of agreement,” and appellant responded affirmatively.8 Moreover, after the trial

court imposed the one-year sentence, there was no objection from appellant or his

counsel.

         Upon receiving a “frivolous appeal” brief, the appellate courts must conduct “a full

examination of all the proceedings to decide whether the case is wholly frivolous.”9 We

have carefully reviewed the appellate record, counsel’s brief, and appellant’s pro se brief.10

We agree with appellant’s counsel that the appeal is without merit.11 Accordingly, we affirm

the judgment of the trial court.

                                           Motion to Withdraw

         In accordance with Anders, counsel has asked permission to withdraw as counsel


         7
        See Schulman, 252 S.W .3d at 409 (citing Johnson v. State, 885 S.W .2d 641, 647 n.3 (Tex.
App.–W aco 1994, pet. ref’d), modified by W ilson v. State, 955 S.W .2d 693 (Tex. App.–W aco 1997, no pet.)).

         8
          See Ex parte Insall, 224 S.W .3d 213, 215 (Tex. Crim . App. 2007) (Johnson, J., dissenting) (noting
that on a m otion to revoke com m unity supervision, a trial court is free to reject a purported “plea-bargain
agreem ent” with im punity) (citing Gutierrez v. State, 108 S.W .3d 304 (Tex. Crim . App. 2003)).

         9
        Penson v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W .3d 312, 313 (Tex.
App.–Corpus Christi 2004, no pet.).

         10
              See Schulman, 252 S.W .3d at 409; Bledsoe v. State, 178 S.W .3d 824, 826-27 (Tex. Crim . App.
2005).

         11
              See Bledsoe, 178 S.W .3d at 827.

                                                      3
for appellant.12 An appellate court may grant counsel’s motion to withdraw filed in

connection with an Anders brief.13 We grant counsel’s motion to withdraw.

        We order counsel to advise appellant promptly of the disposition of this case and

the availability of discretionary review.14




                                                          LINDA REYNA YAÑEZ,
                                                          Justice




Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum opinion delivered and
filed this the 7th day of August, 2008.




        12
             See Anders, 386 U.S. at 744.

        13
            Schulman, 252 S.W .3d at 409; see Stafford, 813 S.W .2d at 511 (noting that Anders brief should
be filed with request for withdrawal from case).

        14
          Schulman, 252 S.W .3d at 408; see Ex parte W ilson, 956 S.W .2d 25, 27 (Tex. Crim . App. 1997) (en
banc) (per curiam ).

                                                     4